Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-22, 24-26, 29-30, 32-34, and 37 are allowed.

The following is an examiner’s statement of reasons for allowance:  Claim 21 has been amended to recite that a prediction pixel is filtered by the weighting filter in response to either of a distance from the top reference pixel or the left reference pixel being greater than a predetermined value that is determined based on a current block size.  The examiner is persuaded by applicant’s arguments, submitted 7/19/2021, on page 9, where applicant argues that “the threshold for the filtering area is substantially fixed to [be] 1 by the disclosure in figure 14 of Rapaka.”  Rapaka therefore does not show or otherwise render obvious making the filtering area size dependent on the current block size.  
However, Rapaka does show that a weighting filter is determined to be non-zero inside of a predetermined distance from either of the top reference pixel or the left reference pixel, yielding the inverted “L” shaped filtering area in figure 14 of Rapaka.  However the predetermined distance, as pointed out by applicant, is fixed to be 1.  
Further review of the claims in US 10,757,406 has determined that, while they recite that the strength of the weight of the filter is inversely proportional to distance from either of the left and top borders of the block, in claims 3 and 10, the claims do not recite that the size of the actual filtering area, that is to say, the distance in either of the x or y directions from the left and top borders, respectively, at which the weight becomes 0, is a function of block size.  Therefore the features of the instant claims are 
A further search failed to yield prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KYLE M LOTFI/Examiner, Art Unit 2425